Citation Nr: 0213774	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  02-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge precludes 
entitlement to certain VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and P.W.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The appellant served from January 1969 to December 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 administrative decision in 
which it was determined that the appellant's discharge for 
the period of service from January 22, 1969 to December 3, 
1972 constitutes a bar to certain VA benefits (other than 
healthcare, under Chapter 17, United States Code).  The Board 
appreciates that the administrative determination made in 
this case was de novo.  It appears that this was consistent 
with former decisions of the Court limiting the concept of 
finality.


FINDINGS OF FACT

1.  The appellant served on active duty from January 1969 to 
December 1971, when he received an other than honorable 
discharge due to willful and persistent misconduct.

2.  The appellant's instances of willful and persistent 
misconduct were not a minor offense, and the appellant was 
not insane during his active military service.

3.  For purposes of VA benefits, the appellant's discharge 
was under dishonorable conditions.


CONCLUSION OF LAW

The appellant's discharge from his January 1969 to December 
1971 service constitutes a bar to certain VA benefits.  38 
U.S.C.A. §§ 101, 5107, 5303 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.12 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it did develop and adjudicate the 
claim consistent with the VCAA.  Furthermore, VA considered 
and acted based on them after they were enacted, including as 
reflected the June 2002 transcript of the videoconference 
hearing before the undersigned, wherein it is noted that the 
appellant was advised to submit additional evidence and he 
did do so and wherein he was advised of the type of evidence 
he needed to submit.  VA's duties have been fulfilled both 
from pre- and post-VCAA enactment action.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
appellant of which information and evidence is to be provided 
by the claimant, and which evidence, if any, it would attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The appellant was 
notified of evidence and information needed to substantiate 
and complete his claim in an August 1994 letter from VA, a 
January 1995 notice letter, a January 2000 notice letter, an 
April 2001 letter to the appellant, the May 2001 
administrative decision, the RO hearing in October 2001, the 
November 2001 statement of the case, and the hearing in June 
2001 before the undersigned.

In both hearings, the appellant was advised that VA expected 
him to submit the necessary evidence and it gave him an 
opportunity to do so.

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, hearings, and other correspondence with the 
appellant informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, __ Vet.App. __, 
__, No. 01-997, slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records and service personnel records.  Namely, service 
medical records and service personnel records were requested 
and obtained in 1972.  The appellant was advised that it was 
his obligation to obtain and submit his father's VA medical 
records, and he did submit them.

The communications from VA to the appellant informed him of 
the type of evidence which would be relevant and assisted him 
in providing it.  In this case, VA's actions are consistent 
with the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. § 3.159 
(2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001)], and the duty to assist and the duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete the claim.

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. § 3.159 as amended retroactively 
on August 29, 2001, VA's development and adjudication of the 
appellant's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. § 3.159 and no further action is 
necessary.  VA's duties have been fulfilled.  The Board finds 
that the appellant has not been prejudiced by VA's action in 
light of the change in the law during the development and 
adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the appellant has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the appellant has been given 
adequate notice of the need to submit evidence or argument.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

Analysis

The governing law defines a "veteran" as a person "who was 
discharged or released [from service] under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2). Accordingly, a 
person seeking eligibility for VA benefits must establish 
that he is a veteran and was discharged under conditions 
other than dishonorable.  Id.

A claimant receiving a discharge under other than honorable 
conditions may be considered to have been discharged under 
dishonorable conditions under certain circumstances.  See 38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12.  Discharge or release for 
certain offenses, including willful and persistent 
misconduct, is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d) and (d)(4).  
An other-than-honorable-conditions discharge based upon 
willful and persistent misconduct is considered to have been 
issued under dishonorable conditions.  See 38 C.F.R. § 
3.12(d) and (d)(4).

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of benefits, 
based on that period of service, is barred, unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge.  See 38 C.F.R. § 3.12(b).

Under 38 C.F.R. § 3.354, an insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  When a 
rating agency is concerned with determining whether a 
appellant was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition 
provided above.  38 C.F.R. § 3.354.

The record demonstrates that the appellant was discharged 
because of willful and persistent misconduct in service.  He 
received disciplinary action for a number of Article 15 
offenses in service, and as a result of two Court Martial 
proceedings.  A November 1971 Commander's Report in support 
of discharge indicates that the appellant, in the four months 
that he had been in his present unit, which was at Fort 
Bliss, had shown no attempts to adapt to military life.  His 
past record indicated similar occurrences in other units.  He 
had continually failed to carry out his assigned tasks, and 
he needed extra supervision to do even the simplest jobs.  He 
had been counseled by the Commander, the executive officer, 
the first sergeant, and by the battery commander and first 
sergeant of a previous battery, concerning his performance of 
duty and poor attitude, but had taken no action to mend his 
ways.  He had not responded to any corrective measures from 
anyone including his immediate supervisors.  He was 
recommended for separation from military service for 
unfitness due to his involvement in frequent incidents of a 
discreditable nature with military authorities.  

He had had Article 15's on December 3, 1970, December 16, 
1970, May 31, 1971, August 20, 1971, and summary Courts 
Martial on April 5, 1971 and October 27, 1971.  He received 
restrictions, fines, and confinement.

Applying the facts noted above to the pertinent legal 
authority, the Board finds that the appellant's discharge 
from service was due to willful and persistent misconduct 
that was not a minor offense.  In this regard, the Court 
found that there is a legitimate question as to whether the 
minor-offense exception can apply to a situation involving 
multiple offenses.  See Stringham v. Brown, 8 Vet. App. 445, 
448 (1995).  The Court also found that offenses which are the 
type of offenses that would interfere with the performance of 
military duties are not minor offenses.  Id. at 448; Cropper 
v. Brown, 6 Vet. App. 450, 452 (1994) (partially overruled on 
other grounds by Struck v. Brown, 9 Vet. App. 145 (1996)).

Applying this authority and analysis to the facts of this 
case, the Board finds that the appellant's misconduct was 
willful and persistent.  It had continued essentially 
unabated for at least the four months during which the 
appellant was at Fort Bliss.  The appellant's attitude was 
poor and he did not respond to counseling, rehabilitation, or 
disciplinary actions.  The appellant on several occasions did 
not report for duty.  A psychiatrist who evaluated him in 
October 1971 found that he was mentally responsible, able to 
distinguish right from wrong and to adhere to the right.  His 
actions and behavior, then, were willful.  Moreover, he 
repeatedly failed to report for duty, and when he did report, 
his performance was not satisfactory even for the simplest of 
jobs.  His DD Form 214 reflects lost time from November 28 to 
29, 1970; April 5, 1971 to April 15, 1971, April 16 to 30, 
1971; May 25 to 27, 1971; October 21, 1971 to October 22, 
1971; October 28 to 29, 1971; and October 29 to November 19, 
1971.  Under these circumstances, his offenses clearly were 
such that they interfered with and precluded his military 
duties.

Under these circumstances, the Board must conclude that the 
appellant's discharge was under dishonorable conditions.  38 
C.F.R. § 3.12.  Thus, he cannot attain the status of a 
veteran, and the character of his discharge will constitute a 
bar to VA benefits (except healthcare under Chapter 17, 
United States Code) unless an exception applies.

The weight of the evidence of the establishes that the 
appellant's discharge is dishonorable for VA benefits 
purposes, and that none of the exceptions to the bar of 
entitlement to VA benefits (except healthcare under Chapter 
17, United States Code) applies.  Accordingly, the appeal 
must be denied.  

The Board notes that the appellant has attempted to indicate, 
including through hearing testimony by him and P.W., and 
through statement from his sister, that he absented himself 
from duty in order to care for his sick parents.  However, he 
had a poor attitude and it is not mentioned anywhere in any 
of his service records that he had been affected at the time 
of the offenses by his parent's health.  Additionally, the 
appellant has recently submitted some of his father's VA 
medical records in support of his argument.  However, those 
VA medical records show merely that during the appellant's 
service, his father was a diabetic and that he had right eye 
cataract surgery in April 1971 and left eye cataract surgery 
in June 1971.  They also merely show that the appellant's 
father was being prescribed psychotropic medication, such as 
Thorazine and Darvon during his June 1971 hospitalization.  
The records do not indicate that the appellant's father had a 
dire or emergent medical need to receive treatment when it 
was treated.  They do not support the proposition that the 
appellant's persistent misconduct was because he had to help 
his father.  The evidence does not serve to show that the 
appellant's persistent misconduct was not willful.  On the 
contrary, it indicates a pattern of persistent and willful 
misconduct regardless of the health of the appellant's 
parents.  The statement of a commanding officer reflects a 
lengthy history of chronic misconduct, AWOL, unreliability 
and that the appellant was a constant drain on his unit.  
Such evidence reflects willful and persistent misconduct.

The Board concludes that the inservice records are more 
probative than the veteran's remote statements in support of 
a claim for monetary benefits.  The benefit of the doubt 
doctrine does not apply, as there is no doubt to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.


ORDER

As the character of the appellant's discharge from service 
constitutes a bar to certain VA benefits, the appeal is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

